Exhibit 10.145

EXECUTION

 

 

 

SECOND AMENDED AND RESTATED SECURITY AND SUBORDINATION

AGREEMENT

(PARTICIPATION CERTIFICATES AND SERVICING)

between

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Buyer (“Buyer”)

and

PENNYMAC HOLDINGS, LLC, as Pledgor (“Pledgor”)

(Excess Servicing)

Dated as of November 10, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2   

Section 1.01

 

Certain Defined Terms.

     2   

Section 1.02

 

Other Defined Terms.

     8   

ARTICLE II COLLATERAL SECURITY

     9   

Section 2.01

 

Collateral; Security Interest.

     9   

Section 2.02

 

Further Documentation.

     9   

Section 2.03

 

Participation Certificate.

     10   

Section 2.04

 

Limited Pledge of Ginnie Mae Servicing

     10   

Section 2.05

 

Reserved

     11   

Section 2.06

 

Changes in Locations, Name, etc.

     11   

Section 2.07

 

Buyer’s Appointment as Attorney-in-Fact.

     11   

Section 2.08

 

Proceeds.

     13   

Section 2.09

 

Remedies.

     13   

Section 2.10

 

Limitation on Duties Regarding Preservation of Collateral.

     14   

Section 2.11

 

Powers Coupled with an Interest.

     14   

Section 2.12

 

Release of Security Interest.

     14   

Section 2.13

 

Reinstatement.

     15   

Section 2.14

 

Use of Collateral.

     15   

ARTICLE III RECOURSE; SUBORDINATION

     15   

Section 3.01

 

Recourse.

     15   

Section 3.02

 

Subordination in Connection with Financing.

     15   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     16   

Section 4.01

 

Pledgor Existence.

     16   

Section 4.02

 

Licenses.

     16   

Section 4.03

 

Power.

     17   

Section 4.04

 

Due Authorization.

     17   

Section 4.05

 

Financial Statements.

     17   

Section 4.06

 

No Trigger Event.

     17   

Section 4.07

 

Solvency.

     17   

Section 4.08

 

No Conflicts.

     18   

Section 4.09

 

True and Complete Disclosure.

     18   

Section 4.10

 

Approvals.

     18   

Section 4.11

 

Litigation.

     18   

Section 4.12

 

Material Adverse Change.

     18   

 

-i-



--------------------------------------------------------------------------------

Section 4.13

 

Ownership.

     18   

Section 4.14

 

Taxes.

     19   

Section 4.15

 

Investment Company.

     19   

Section 4.16

 

Chief Executive Office; Jurisdiction of Organization.

     19   

Section 4.17

 

Location of Books and Records.

     20   

Section 4.18

 

Adjusted Tangible Net Worth.

     20   

Section 4.19

 

ERISA.

     20   

Section 4.20

 

Agreements.

     20   

Section 4.21

 

Other Indebtedness.

     20   

Section 4.22

 

No Reliance.

     20   

Section 4.23

 

Plan Assets.

     20   

Section 4.24

 

No Prohibited Persons.

     20   

ARTICLE V COVENANTS

     21   

Section 5.01

 

Financial Covenants.

     21   

Section 5.02

 

Litigation.

     21   

Section 5.03

 

Prohibition of Fundamental Changes.

     21   

Section 5.04

 

Insurance.

     21   

Section 5.05

 

No Adverse Claims.

     22   

Section 5.06

 

Assignment.

     22   

Section 5.07

 

Security Interest.

     22   

Section 5.08

 

Records.

     22   

Section 5.09

 

Books.

     22   

Section 5.10

 

Approvals.

     22   

Section 5.11

 

Material Change in Business.

     23   

Section 5.12

 

Reserved.

     23   

Section 5.13

 

Applicable Law.

     23   

Section 5.14

 

Existence.

     23   

Section 5.15

 

Chief Executive Office; Jurisdiction of Organization.

     23   

Section 5.16

 

Taxes.

     23   

Section 5.17

 

Transactions with Affiliates.

     23   

Section 5.18

 

Guarantees.

     23   

Section 5.19

 

Indebtedness.

     23   

Section 5.20

 

True and Correct Information.

     23   

Section 5.21

 

Portfolio Excess Spread Not To Be Evidenced by Promissory Notes

     24   

Section 5.22

 

No Pledge; Other Liens; Creditors.

     24   

Section 5.23

 

Plan Assets.

     24   

Section 5.24

 

Sharing of Information.

     24   

Section 5.25

 

No Modification of the Master Spread Acquisition Agreement; Intended Third Party
Beneficiary.

     24   

Section 5.26

 

Reporting Requirements.

     24   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VI TRIGGER EVENTS /RIGHTS AND REMEDIES OF BUYER UPON TRIGGER EVENT OR
EVENT OF DEFAULT

     26   

Section 6.01

 

Trigger Events.

     26   

Section 6.02

 

No Waiver

     28   

Section 6.03

 

Liquidation of Collateral

     28   

ARTICLE VII ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS; SEPARATE ACTIONS BY BUYER

     28   

Section 7.01

 

Entire Agreement

     28   

Section 7.02

 

Waivers, Separate Actions by Buyer

     28   

ARTICLE VIII SUCCESSORS AND ASSIGNS

     29   

Section 8.01

 

Successors and Assigns

     29   

ARTICLE IX MISELLANEOUS

     29   

Section 9.01

 

Survival

     29   

Section 9.02

 

Indemnification

     29   

Section 9.03

 

Nonliability of Buyer

     30   

Section 9.04

 

Governing Law; Jurisdiction, Waiver of Jury Trial: Waiver of Damages

     30   

Section 9.05

 

Notices

     31   

Section 9.06

 

Severability

     32   

Section 9.07

 

Section Headings

     32   

Section 9.08

 

Counterparts

     32   

Section 9.09

 

Periodic Due Diligence Review

     32   

Section 9.10

 

Hypothecation or Pledge of Collateral

     32   

Section 9.11

 

Non-Confidentiality of Tax Treatment

     32   

Section 9.12

 

Set-off

     33   

Section 9.13

 

Amendment and Restatement.

     34   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

Schedule 1 – Servicing Contracts

Schedule 2 – Responsible Officers of Pledgor

Schedule 3 – List of Master Spread Acquisition Agreements

EXHIBITS

Exhibit A-1 – Form of Power of Attorney (Buyer)

Exhibit A-2 – Form of Power of Attorney (SPS)

Exhibit B – Existing Indebtedness

 

-iv-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SECURITY AND SUBORDINATION AGREEMENT

This Second Amended and Restated Security and Subordination Agreement (as the
same may be amended, modified, restated or supplemented from time to time, this
“Agreement”) is made as of November 10, 2015 between CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC (the “Buyer”), and PENNYMAC HOLDINGS, LLC, as Pledgor (the
“Pledgor”).

Buyer and Pledgor previously entered into an Amended and Restated Security and
Subordination Agreement, dated as of April 30, 2015 (the “Existing Security
Agreement”).

The parties hereto have requested that the Existing Security Agreement be
amended and restated, in its entirety, on the terms and subject to the
conditions set forth herein.

W I T N E S S E T H:

WHEREAS, PennyMac Loan Services, LLC (“PLS”) has entered into that certain
Master Repurchase Agreement (Participation Certificates and Servicing), dated as
of November 10, 2015 among PLS, Private National Mortgage Acceptance Company,
LLC (the “Guarantor”) and the Buyer (as amended, restated, supplemented or
otherwise modified from time to time, the “Repurchase Agreement”), which amends
and restates that certain Third Amended and Restated Loan and Security
Agreement, among PLS, Guarantor, and Buyer, dated as of March 27, 2015, as
further amended from time to time (the “Existing Loan Agreement”).

WHEREAS, PLS is the servicer under the Servicing Contracts related to the Ginnie
Mae Servicing Rights and has sold and desires to sell from time to time to
Pledgor all of PLS’s right, title and interest in and to the Portfolio Excess
Spread (as defined below).

WHEREAS, the sale of any Portfolio Excess Spread is subject to the consent of
the Buyer in its sole discretion.

WHEREAS, Buyer has agreed to consent to the sale of the Portfolio Excess Spread
by PLS to the Pledgor in consideration of (i) such sale being made subject and
subordinate to the Buyer’s Lien on the Servicing Rights including the Portfolio
Excess Spread and (ii) the Pledgor reaffirming such lien and Pledgor’s
subordination of its rights by Pledgor entering into this Agreement.

WHEREAS, PLS and Pledgor have entered into a Loan and Security Agreement, dated
as of April 30, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Subordinated Loan Agreement”), so that Pledgor can
borrow money from PLS secured by the Portfolio Excess Spread.

WHEREAS, Buyer has agreed to enter into Transactions with PLS with respect to
some or all of the Portfolio Excess Spread under the Repurchase Agreement, as
long as (i) Pledgor’s rights are solely to PLS under the Subordinated Loan
Agreement and (ii) PLS’s lien on the Portfolio Excess Spread is subordinate to
the rights of Buyer hereunder and under the Repurchase Agreement.



--------------------------------------------------------------------------------

WHEREAS, the parties hereto have agreed that the Existing Security Agreement be
amended and restated, in its entirety, on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Buyer and Pledgor hereby agree as follows.

ARTICLE I

DEFINITIONS

Section 1.01 Certain Defined Terms. Capitalized terms used herein shall have the
indicated meanings:

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

“Acknowledgment Agreement” has the meaning assigned to such term in the
Repurchase Agreement.

“Act” has the meaning set forth in Section 9.11(b) hereof.

“Act of Insolvency” has the meaning assigned to such term in the Repurchase
Agreement.

“Adjusted Tangible Net Worth” means (a) the sum of (i) Net Worth and
(ii) Subordinated Debt, minus (b) intangibles, goodwill and receivables from
Affiliates.

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code; provided, however, that any
entity that is otherwise not directly or indirectly owned or controlled by
Pledgor shall not be deemed an “Affiliate” for the purposes of this definition.

“Agency” means Ginnie Mae.

“Agreement” means this Second Amended and Restated Security and Subordination
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Amendment Date” means November 10, 2015.

“Asset” means any Portfolio Excess Spread related to a Servicing Contract.

 

-2-



--------------------------------------------------------------------------------

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

“Business Day” means any day other than (A) a Saturday or Sunday and (B) a
public or bank holiday in New York City.

“Buyer” means Credit Suisse First Boston Mortgage Capital LLC, together with its
successors, and any assignee of and Participant or Transferee under the
Repurchase Agreement.

“Cash Equivalents” has the meaning assigned to such term in the Repurchase
Agreement.

“Change in Control” means:

(A) any transaction or event as a result of which PennyMac Operating
Partnership, L.P. ceases to own, beneficially or of record, 100% of the
membership interests of Pledgor;

(B) the sale, transfer, or other disposition of all or substantially all of
Pledgor’s assets (excluding any such action taken in connection with any
securitization transaction); or

(C) the consummation of a merger or consolidation of Pledgor with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s stock outstanding
immediately after such merger, consolidation or such other reorganization is
owned by Persons who were not stockholders of Pledgor immediately prior to such
merger, consolidation or other reorganization.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in Section 2.01 hereof.

“Confidential Information” has the meaning set forth in Section 9.11(b) hereof.

“Dedicated Account” has the meaning assigned to such term in the Repurchase
Agreement.

“EO13224” has the meaning set forth in Section 4.24 hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation or trade or business that, together with
Pledgor is treated as a single employer under Section 414(b) or (c) of the Code
or solely for purposes of Section 302 of ERISA and Section 412 of the Code is
treated as single employer described in Section 414 of the Code.

 

-3-



--------------------------------------------------------------------------------

“ERISA Event of Termination” means with respect to Pledgor (i) with respect to
any Plan, a reportable event, as defined in Section 4043 of ERISA, as to which
the PBGC has not by regulation waived the requirement of Section 4043(a) of
ERISA that it be notified with 30 days of the occurrence of such event, or
(ii) the withdrawal of Pledgor or any ERISA Affiliate thereof from a Plan during
a plan year in which it is a substantial employer, as defined in
Section 4001(a)(2) of ERISA, or (iii) the failure by Pledgor or any ERISA
Affiliate thereof to meet the minimum funding standard of Section 412 of the
Code or Section 302 of ERISA with respect to any Plan, including, without
limitation, the failure to make on or before its due date a required installment
under Section 412(m) of the Code (or Section 430(j) of the Code as amended by
the Pension Protection Act) or Section 302(e) of ERISA (or Section 303(j) of
ERISA, as amended by the Pension Protection Act), or (iv) the distribution under
Section 4041 of ERISA of a notice of intent to terminate any Plan or any action
taken by Pledgor or any ERISA Affiliate thereof to terminate any plan, or
(v) the failure to meet requirements of Section 436 of the Code resulting in the
loss of qualified status under Section 401(a)(29) of the Code, or (vi) the
institution by the PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or
(vii) the receipt by Pledgor or any ERISA Affiliate thereof of a notice from a
Multiemployer Plan that action of the type described in the previous clause
(vi) has been taken by the PBGC with respect to such Multiemployer Plan, or
(viii) any event or circumstance exists which may reasonably be expected to
constitute grounds for Pledgor or any ERISA Affiliate thereof to incur liability
under Title IV of ERISA or under Sections 412(b) or 430(k) of the Code with
respect to any Plan.

“Event of Default” has the meaning assigned to such term in the Repurchase
Agreement.

“Existing Indebtedness” has the meaning specified in Section 4.21 hereof.

“FHA” has the meaning assigned to such term in the Repurchase Agreement.

“Fidelity Insurance” means insurance coverage with respect to employee errors,
omissions, dishonesty, forgery, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount acceptable to Pledgor’s regulators.

“Financial Statement Date” has the meaning set forth in Section 4.05 hereof.

“GAAP” means generally accepted accounting principles in the United States of
America, applied on a consistent basis and applied to both classification of
items and amounts, and shall include, without limitation, the official
interpretations thereof by the Financial Accounting Standards Board, its
predecessors and successors.

“Ginnie Mae” means the Government National Mortgage Association and any
successor thereto.

“Ginnie Mae Acquisition Date” means any date on which the Pledgor acquires
portfolio excess spread on account of Ginnie Mae Servicing Rights.

 

-4-



--------------------------------------------------------------------------------

“Ginnie Mae Guide” means the Ginnie Mae Mortgage-Backed Securities Guide,
Handbook 5500.3, Rev. 1, as amended from time to time, and any related
announcements, directives and correspondence issued by Ginnie Mae.

“Ginnie Mae Servicing Rights” means Servicing Rights of the Servicer with
respect to Mortgage Loans that are subject to a Ginnie Mae MBS or are owned by
or administered by Ginnie Mae.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Pledgor, Servicer or
Buyer, as applicable.

“Guarantee” has the meaning assigned to such term in the Repurchase Agreement.

“Indebtedness” has the meaning assigned to such term in the Repurchase
Agreement.

“Lien” has the meaning assigned to such term in the Repurchase Agreement.

“Master Spread Acquisition Agreement” means each agreement, as amended from time
to time, related to the acquisition of Portfolio Excess Spread related to
Servicing Rights, as more particularly set forth therein and identified on
Schedule 3 hereto.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of Pledgor; (b) a material impairment of the ability
of Pledgor to perform under this Agreement and to avoid any Trigger Event; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability of this Agreement against Pledgor.

“MBS” means collateralized mortgage obligations and other mortgage-backed
securities.

“Mortgage Loan” has the meaning assigned to such term in the Repurchase
Agreement.

“Mortgage Loan Repurchase Agreements” means each of (i) that certain Master
Repurchase Agreement, dated as of March 29, 2012, among Buyer, Pennymac Mortgage
Investment Trust Holdings I, LLC (now known as Pennymac Holdings, LLC), as a
seller, PMIT, as a guarantor and PennyMac Operating Partnership, L.P., as a
guarantor, and as joined by PennyMac Operating Partnership, L.P., as a seller,
and (ii) that certain Amended and Restated Master Repurchase Agreement, dated as
of August 25, 2011, among Credit Suisse First Boston Mortgage Capital LLC,
PennyMac Corp. and Pennymac Mortgage Investment Trust Holdings I, LLC (now known
as Pennymac Holdings, LLC), as sellers, and PMIT, as a guarantor, as each may be
amended and/or restated from time to time.

“Mortgage Loan Repurchase Documents” means “Program Agreements” as defined in
the respective Mortgage Loan Repurchase Agreement.

 

-5-



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by Pledgor
or any ERISA Affiliate and that is covered by Title IV of ERISA.

“Net Income” has the meaning assigned to such term in the Repurchase Agreement.

“Net Worth” has the meaning assigned to such term in the Repurchase Agreement.

“Obligations” has the meaning assigned to such term in the Repurchase Agreement,
excluding clause (e) thereof.

“OFAC” has the meaning set forth in Section 4.24 hereof.

“Participation Certificate” means the original participation certificate issued
and delivered in connection with a Master Spread Acquisition Agreement.

“Participant” has the meaning assigned to such term in the Repurchase Agreement.

“PBGC” has the meaning assigned to such term in the Repurchase Agreement.

“Pension Protection Act” has the meaning assigned to such term in the Repurchase
Agreement.

“Person” has the meaning assigned to such term in the Repurchase Agreement.

“Plan” means an employee benefit or other plan established or maintained by any
Pledgor or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

“Pledgor” means PennyMac Holdings, LLC or its permitted successors and assigns.

“Pledgor Guarantor” means PennyMac Mortgage Investment Trust or its permitted
successors and assigns.

“Pledgor Guaranty Agreement” means that certain Amended and Restated Guaranty
(Participation Certificates and Servicing) dated as of November 10, 2015, made
by Pledgor Guarantor for the benefit of the Buyer, as amended, supplemented and
restated from time to time.

“PMIT” means PennyMac Mortgage Investment Trust.

“Portfolio Excess Spread” means any Primary Portfolio Excess Spread and
Secondary Portfolio Excess Spread, each as defined in, and sold by the Servicer
to the Pledgor under, a Master Spread Acquisition Agreement, from time to time,
as evidenced by a Participation Certificate.

 

-6-



--------------------------------------------------------------------------------

“Potential Trigger Event” means an event, condition or default that, with the
giving of notice, the passage of time, or both, would constitute a Trigger
Event.

“Power of Attorney” has the meaning set forth in Section 2.07(e) hereof.

“Proceeds” means “proceeds” as defined in Section 9-102(a)(64) of the UCC.

“Prohibited Person” has the meaning set forth in Section 4.24 hereof.

“Property” has the meaning assigned to such term in the Repurchase Agreement.

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Pledgor, Servicer, or any other person or entity with respect to
the Assets or any other Collateral.

“REIT” means a real estate investment trust, as defined in Section 856 of the
Code.

“Repurchase Agreement” has the meaning assigned to such term in the recitals to
this Agreement.

“Repurchase Documents” means the “Program Agreements” as such term is defined in
the Repurchase Agreement.

“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such Person.
The Responsible Officers of Pledgor as of the date hereof are listed on Schedule
2 hereto.

“Restricted Cash” has the meaning assigned to such term in the Repurchase
Agreement.

“SEC” has the meaning assigned to such term in the Repurchase Agreement.

“Servicer” means PennyMac Loan Services, LLC.

“Servicing Contracts” means, collectively, those servicing agreements described
on Schedule 1 attached hereto.

“Servicing Rights” means all of the Servicer’s rights and interests under any
Servicing Contract, including the rights to (a) service the Mortgage Loans that
are the subject matter of such Servicing Contract and (b) be compensated,
directly or indirectly, for doing so.

“SPS” means Select Portfolio Servicing, Inc. and its successors and permitted
assigns.

 

-7-



--------------------------------------------------------------------------------

“Subordinated Debt” means, Indebtedness of Pledgor (i) which is unsecured,
(ii) of which no part of the principal of such Indebtedness is required to be
paid (whether by way of mandatory sinking fund, mandatory redemption, mandatory
prepayment or otherwise) prior to the date which is one year following the
Termination Date and (iii) of which the payment of the principal of and interest
on such Indebtedness and other obligations of Pledgor in respect of such
Indebtedness are subordinated to all obligations and liabilities of Pledgor to
Buyer hereunder, in all cases, on terms and conditions approved in writing by
Buyer and all other terms and conditions of which are satisfactory in form and
substance to Buyer.

“Subordinated Lender” means PennyMac Loan Services, LLC, in its capacity as
lender under the Subordinated Loan Agreement.

“Subordinated Loan Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

“Subsidiary” has the meaning assigned to such term in the Repurchase Agreement.

“Termination Date” has the meaning assigned to such term in the Repurchase
Agreement.

“Test Period” means any calendar quarter.

“Transaction” has the meaning assigned to such term in the Repurchase Agreement.

“Transferee” has the meaning assigned to such term in the Repurchase Agreement.

“Trigger Event” has the meaning assigned to such term in Section 6.01 hereof.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect on the date hereof in the State of New York or the Uniform Commercial
Code as in effect in the applicable jurisdiction.

Section 1.02 Other Defined Terms. (a) The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified herein, the term “or” has the inclusive
meaning represented by the term “and/or” and the term “including” is not
limiting. All references to Sections, subsections, Articles and Exhibits shall
be to Sections, subsections, and Articles of, and Exhibits to, this Agreement
unless otherwise specifically provided.

(b) In the computation of periods of time from a specified date to a later
specified date, unless otherwise specified herein the words “commencing on” mean
“commencing on and including,” the word “from” means “from and including” and
the words “to” and “until” each means “to but excluding.”

 

-8-



--------------------------------------------------------------------------------

ARTICLE II

COLLATERAL SECURITY

Section 2.01 Collateral; Security Interest. (a) All of Pledgor’s right, title
and interest in, to and under each of the following items of property, whether
now owned or hereafter acquired, now existing or hereafter created and wherever
located, is hereinafter referred to as the “Collateral”:

(i) all Portfolio Excess Spread arising under or related to any Servicing
Contract;

(ii) all rights to payment of amounts due under the Master Spread Acquisition
Agreement on account of, or related to, the Portfolio Excess Spread;

(iii) all Assets, including the related Participation Certificates, arising
under or relating to the Master Spread Acquisition Agreement and all rights
thereunder;

(iv) all rights to reimbursement of Assets and/or amounts due in respect thereof
under the related Servicing Contract;

(v) the Dedicated Account to the extent of any rights thereto;

(vi) all records, instruments or other documentation evidencing any of the
foregoing;

(vii) all “general intangibles”, “accounts”, “chattel paper”, “securities
accounts”, “investment property”, “deposit accounts” and “money” as defined in
the Uniform Commercial Code relating to or constituting any and all of the
foregoing (including, without limitation, all of Pledgor’s rights, title and
interest in and under the Portfolio Excess Spread and Servicing Contracts); and

(viii) any and all replacements, substitutions, distributions on or proceeds of
any and all of the foregoing.

(b) In consideration of the agreements described in the Recitals hereto, Pledgor
hereby assigns, pledges and grants a security interest in all of its right,
title and interest in, to and under the Collateral to Buyer to secure the
Obligations. Pledgor agrees to mark its computer records and tapes to evidence
the interests granted to Buyer hereunder.

(c) Pledgor acknowledges and agrees that it has purchased the Collateral from
the Servicer, subject to the first priority Lien of the Buyer and the second
priority Lien of the Subordinated Lender, and that its rights with respect to
the Collateral are and shall continue to be at all times junior and subordinate
to the rights of Buyer under the Repurchase Documents.

Section 2.02 Further Documentation. At any time and from time to time, upon the
written request of Buyer, and at the sole expense of Pledgor, Pledgor will
promptly and duly execute and deliver, or will promptly cause to be executed and
delivered, such further

 

-9-



--------------------------------------------------------------------------------

instruments and documents and take such further action as Buyer may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, including, without
limitation, the filing of any financing or continuation statements under the
Uniform Commercial Code in effect in any applicable jurisdiction with respect to
the Liens created hereby. Pledgor also hereby authorizes Buyer and SPS to file
any such financing or continuation statement to the extent permitted by
applicable law.

Section 2.03 Participation Certificate. With respect to any Collateral that
constitutes a Participation Certificate, Buyer shall have received the original
Participation Certificate registered into the name of the Buyer.

Section 2.04 Limited Pledge of Ginnie Mae Servicing. To the extent that the
pledge of the Pledgor’s right, title and interest in the Portfolio Excess Spread
shall at any time be included within the Ginnie Mae Servicing Rights the Pledgor
and Buyer each acknowledges and agrees that prior to the occurrence of an Event
of Default, (x) PLS is entitled to servicing income with respect to a given
mortgage pool only so long as PLS is an issuer in good standing pursuant to
Ginnie Mae rules, regulations, guides and similar announcements; (y) upon PLS’s
loss of such good-standing issuer status, PLS’s rights to any servicing income
related to a given mortgage pool also terminate; and (z) the pledge of the
Pledgor’s rights to servicing income conveys no rights (such as a right to
become a substitute servicer or issuer) that are not otherwise specifically
provided for in the rules, regulations, guides or similar announcements by
Ginnie Mae, provided that this sentence shall automatically be deemed amended or
modified if and to the extent Ginnie Mae amends the corresponding requirement,
whether in its rules, regulations, guides, Servicing Contracts, Acknowledgment
Agreements, if any, or published announcements and provided further that the
security interest created hereby is subject to the following provision to be
included in each financing statement filed in respect hereof (defined terms used
below shall have the meaning set forth in the applicable Acknowledgment
Agreement):

The property subject to the security interest reflected in this instrument
includes all of the right, title and interest of PennyMac Loan Services, LLC
(“Debtor”) in certain mortgages and/or participation interests related to such
mortgages (“Pooled Mortgages”) and pooled under the mortgage-backed securities
program of the Government National Mortgage Association (“Ginnie Mae”), pursuant
to section 306(g) of the National Housing Act, 12 U.S.C. § 1721(g);

To the extent that the security interest reflected in this instrument relates in
any way to the Pooled Mortgages, such security interest is subject and
subordinate to all rights, powers and prerogatives of Ginnie Mae, whether now
existing or hereafter arising, under and in connection with: (i) 12 U.S.C. §
1721(g) and any implementing regulations; (ii) the terms and conditions of that
certain Acknowledgment Agreement, with respect to the Security Interest, by and
between Ginnie Mae, Debtor and Credit Suisse First Boston Mortgage Capital LLC;
(iii) applicable Guaranty Agreements and contractual agreements between Ginnie
Mae and Debtor; and (iv) the Ginnie Mae Mortgage-Backed Securities Guide,
Handbook 5500.3 Rev. 1, and other applicable guides; and

 

-10-



--------------------------------------------------------------------------------

Such rights, powers and prerogatives of Ginnie Mae include, but are not limited
to, Ginnie Mae’s right, by issuing a letter of extinguishment to Debtor, to
effect and complete the extinguishment of all redemption, equitable, legal or
other right, title or interest of Debtor in the Pooled Mortgages, in which event
the security interest as it relates in any way to the Pooled Mortgages shall
instantly and automatically be extinguished as well.

Section 2.05 Reserved.

Section 2.06 Changes in Locations, Name, etc. Pledgor shall not (a) change the
location of its chief executive office/chief place of business from that
specified in Section 4.16 or (b) change its name or identity, unless it shall
have given Buyer at least 30 days’ prior written notice thereof and shall have
delivered to Buyer all Uniform Commercial Code financing statements and
amendments thereto as Buyer shall request and taken all other actions deemed
necessary by Buyer to continue its perfected status in the Collateral with the
same or better priority; provided, however, that no additional notice is
required that such address shall change on or about December of 2015 or January
of 2016 to 3043 Townsgate Road, Westlake Village, California 91361.

Section 2.07 Buyer’s Appointment as Attorney-in-Fact. (a) Pledgor hereby
irrevocably constitutes and appoints Buyer and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of Pledgor and in
the name of Pledgor or in its own name, from time to time in Buyer’s discretion
if an Event of Default or Trigger Event shall have occurred and be continuing,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, Pledgor hereby gives Buyer the
power and right, on behalf of Pledgor, without assent by, but with notice to,
Pledgor to do the following:

(i) in the name of Pledgor or its own name, or otherwise, to take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any Collateral and to
file any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by Buyer for the purpose of collecting
any and all such moneys due with respect to any Collateral whenever payable;

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral;

(iii) to the extent permitted under the Master Spread Acquisition Agreement, to
request that Ginnie Mae Servicing Rights be transferred to Buyer or to another
servicer

 

-11-



--------------------------------------------------------------------------------

approved by Ginnie Mae and perform (without assuming or being deemed to have
assumed any of the obligations of Servicer thereunder) all aspects of each
Servicing Contract to which the Portfolio Excess Spread relates;

(iv) to request distribution to Buyer of sale proceeds or any applicable
contract termination fees arising from the sale or termination of such Servicing
Rights to the extent of the Portfolio Excess Spread and remaining after
satisfaction of Servicer’s relevant obligations to Ginnie Mae, including costs
and expenses related to any such sale or transfer of such Servicing Rights and
other amounts due for unmet obligations of Servicer to Ginnie Mae under
applicable Ginnie Mae Guides or such other investor’s or guarantor’s contract;

(v) to deal with third parties, including, without limitation, investors,
guarantors and any and all subservicers and master servicers in respect of any
of the Collateral in the same manner and with the same effect as if done by
Pledgor;

(vi) to direct any party liable for any payment under any Collateral to make
payment of any and all moneys due or to become due thereunder directly to Buyer
or as Buyer shall direct; (B) to ask or demand for, collect, receive payment of
and receipt for, any and all moneys, claims and other amounts due or to become
due at any time in respect of or arising out of any Collateral; (C) to sign and
endorse any invoices, assignments, verifications, notices and other documents in
connection with any of the Collateral; (D) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) to defend any suit, action or
proceeding brought against Pledgor with respect to any Collateral; (F) to
settle, compromise or adjust any suit, action or proceeding described in
clause (E) above and, in connection therewith, to give such discharges or
releases as Buyer may deem appropriate; and (G) generally, to sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though Buyer were the absolute owner
thereof for all purposes, and to do, at Buyer’s option and Pledgor’s expense, at
any time, and from time to time, all acts and things which Buyer deems necessary
to protect, preserve or realize upon the Collateral and Buyer’s Liens thereon
and to effect the intent of this Agreement, all as fully and effectively as
Pledgor might do.

(b) Pledgor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable until such time as all Obligations have been
paid in full and this Agreement is terminated.

(c) Pledgor also authorizes Buyer, at any time and from time to time, to
execute, in connection with any sale provided for in Section 2.09 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.

(d) The powers conferred on Buyer are solely to protect Buyer’s interests in the
Collateral and shall not impose any duty upon Buyer to exercise any such powers.
Buyer shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither Buyer nor any of its
officers, directors, or employees shall be responsible to Pledgor for any act or
failure to act hereunder, except for Buyer’s own gross negligence or willful
misconduct.

 

-12-



--------------------------------------------------------------------------------

(e) In addition to the foregoing, Pledgor agrees to execute a power of attorney
(the “Power of Attorney”) in favor of Buyer in the form of Exhibit A-1 hereto to
be delivered on the date hereof and in favor of SPS in the form of Exhibit A-2
hereto to be delivered on the date hereof.

Section 2.08 Proceeds.

(a) If an Event of Default or Trigger Event shall occur and be continuing,
(a) all proceeds of Collateral received by Pledgor consisting of cash, checks
and other near-cash items shall be held by Pledgor in trust for Buyer,
segregated from other funds of Pledgor, and shall forthwith upon receipt by
Pledgor be remitted to the Dedicated Account in the exact form received by
Pledgor (duly endorsed by Pledgor to Buyer, if required) and (b) any and all
such proceeds received by Buyer (whether from Pledgor or otherwise) may, in the
sole discretion of Buyer, be held by Buyer as collateral security for, and/or
then or at any time thereafter may be applied by Buyer against, the Obligations
(whether matured or unmatured), such application to be in such order as Buyer
shall elect. Any balance of such proceeds remaining after the Obligations shall
have been paid in full and this Agreement shall have been terminated shall be
remitted in accordance with Repurchase Documents. For the avoidance of doubt,
the Servicer shall be solely responsible for remitting to the Pledgor any
amounts owed the Pledgor. In no event shall the Buyer be accountable to the
Pledgor for any excess proceeds, which the Pledgor acknowledges, may be remitted
by the Buyer in accordance with the Repurchase Documents.

(b) Each of Pledgor and Servicer acknowledges and agrees that all amounts with
respect to the Portfolio Excess Spread and related Servicing Rights shall be
remitted by Servicer to the Dedicated Account to be applied by Buyer in
accordance with the terms of the Repurchase Agreement.

Section 2.09 Remedies. If an Event of Default shall occur and be continuing,
Buyer may exercise, in addition to all other rights and remedies granted to it
in this Agreement and in any other instrument or agreement securing, evidencing
or relating to the Obligations, all rights and remedies of a secured party under
the Uniform Commercial Code (including without limitation, Buyer’s rights to a
strict foreclosure under Section 9-620 of the Uniform Commercial Code). Without
limiting the generality of the foregoing, Buyer may seek the appointment of a
receiver, liquidator, conservator, trustee, or similar official in respect of
any of the Collateral. Without limiting the generality of the foregoing, Buyer
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required under this
Agreement or by law referred to below) to or upon Pledgor or any other Person
(each and all of which demands, presentments, protests, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels or as an entirety at public
or private sale or sales, at any exchange, broker’s board or office of Buyer or
elsewhere upon such terms and conditions as

 

-13-



--------------------------------------------------------------------------------

it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. Buyer shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in Pledgor,
which right or equity is hereby waived or released. Pledgor further agrees, at
Buyer’s request, to assemble the Collateral and make it available to Buyer at
places which Buyer shall reasonably select, whether at Pledgor’s premises or
elsewhere. Buyer shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
(under the circumstances) out-of-pocket costs and expenses of every kind
actually incurred therein or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of Buyer
hereunder, including without limitation reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as Buyer may elect, and only after such application and after the payment
by Buyer of any other amount required or permitted by any provision of law,
including without limitation Section 9-615 of the Uniform Commercial Code, need
Buyer account for the surplus, if any, to the Servicer as agent for the Pledgor.
To the extent that there are any excess proceeds resulting from any collection,
recovery, receipt, appropriation, realization or sale of the Collateral by Buyer
after satisfaction of all Obligations, Buyer shall remit such excess to the
Servicer. To the extent permitted by applicable law, Pledgor waives all claims,
damages and demands it may acquire against Buyer arising out of the exercise by
Buyer of any of its rights hereunder, other than those claims, damages and
demands arising from the gross negligence or willful misconduct of Buyer. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition. Pledgor shall not be liable for
any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay the Obligations, it being understood that the
sole recourse of the Buyer to the Pledgor hereunder for the Obligations (other
than for Pledgor’s gross negligence or willful misconduct) shall be to the
Collateral pledged by the Pledgor hereunder.

Section 2.10 Limitation on Duties Regarding Preservation of Collateral. Buyer’s
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the Uniform Commercial Code
or otherwise, shall be to deal with it in the same manner as Buyer deals with
similar property for its own account. Neither Buyer nor any of its directors,
officers or employees shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of Pledgor or otherwise.

Section 2.11 Powers Coupled with an Interest. All authorizations and agencies
herein contained with respect to the Collateral are irrevocable and powers
coupled with an interest.

Section 2.12 Release of Security Interest. Upon the latest to occur of (a) the
repayment of all Obligations and the performance of all obligations under the
Repurchase Documents, and (b) the occurrence of the Termination Date, Buyer
shall release its security interest in any remaining Collateral hereunder and
shall promptly execute and deliver to the Subordinated Lender such documents or
instruments as the Subordinated Lender shall reasonably request to evidence such
release; provided that, such release shall not be required until such time as
the Acknowledgment Agreement is terminated.

 

-14-



--------------------------------------------------------------------------------

Section 2.13 Reinstatement. All security interests created by this Article II
shall continue to be effective, or be reinstated, as the case may be, if at any
time any payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored or returned by the Buyer upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Pledgor or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, Pledgor or any substantial part of its property, or
otherwise, all as if such release had not been made.

Section 2.14 Use of Collateral. Buyer and Pledgor hereby acknowledge and agree
that should any Collateral be liquidated or foreclosed upon by Buyer, Buyer
shall apply the Proceeds of such Collateral to the Obligations.

ARTICLE III

RECOURSE; SUBORDINATION

Section 3.01 Recourse. Notwithstanding anything else to the contrary contained
or implied herein or in any other Repurchase Document, Buyer’s recourse against
Pledgor in order to satisfy the Obligations shall be limited to the Collateral
that is the subject of this Agreement and its recourse as against the Pledgor
Guarantor shall be as more particularly described in the Pledgor Guaranty
Agreement; provided that such limitation shall not extend to the gross
negligence or willful misconduct of the Pledgor.

Section 3.02 Subordination in Connection with Financing.

(a) It is anticipated that in connection with the transactions contemplated by
the Repurchase Documents, that (x) the Pledgor has purchased the Collateral from
the Servicer subject to the first priority Lien of the Buyer and (y) Pledgor
hereby reaffirms such lien and pledges its interest in such Collateral hereunder
to the Buyer. In connection with the foregoing Pledgor acknowledges and agrees
that its rights with respect to the Collateral (including without limitation its
security interest in the Portfolio Excess Spread and pursuant to the Master
Spread Acquisition Agreement and any other collateral purchased by Pledgor
thereunder and in which a security interest is granted to Buyer pursuant to
Section 2.01) are and shall continue to be at all times junior and subordinate
to the rights of Buyer under the Repurchase Documents. In furtherance of the
foregoing, notwithstanding any rights or remedies available to Pledgor
thereunder or under the Master Spread Acquisition Agreement, applicable law or
otherwise, Pledgor shall not, directly or indirectly, exercise any remedies
available to it under the Master Spread Acquisition Agreement or at law or
equity for ninety-one (91) days following the date that all Obligations are paid
in full under the Repurchase Documents; provided that nothing in the foregoing
shall prohibit Pledgor from receiving, payments with respect to the obligations
under the Master Spread Acquisition Agreement as, and in the manner,
contemplated therein, but subject to the prior rights of the Buyer hereunder and
under the Repurchase Documents. For the avoidance of doubt, in no instance shall
the Buyer succeed to any liabilities or obligations of Pledgor under the Master
Spread Acquisition Agreement.

 

-15-



--------------------------------------------------------------------------------

(b) In furtherance of the foregoing, Pledgor agrees to not assert any objection
to, and shall be deemed to have otherwise consented to, a disposition of any
assets subject to the Master Spread Acquisition Agreement and subject to the
Repurchase Documents during an Act of Insolvency of Pledgor or the Servicer,
free and clear of any lien, encumbrance, pledge or other claims under
Section 363 of the Bankruptcy Code (or any similar bankruptcy law) if Buyer has
consented to such disposition.

(c) If an Act of Insolvency of Pledgor or the Servicer occurs, the Pledgor
agrees not to contest (or support any other Person contesting) any request by
Buyer for adequate protection, or any objection by Buyer to any motion, relief,
action or proceeding based on Buyer claiming a lack of adequate protection.

(d) Until the obligations under the Repurchase Documents are paid in full, the
Pledgor shall not oppose any request by Buyer for relief from the automatic stay
or any other stay in any Act of Insolvency of Pledgor or the Servicer.

(e) Pledgor shall not oppose or seek to challenge any claim by Buyer for
allowance and payment in any Act of Insolvency of Pledgor or the Servicer, of
obligations under the Repurchase Documents consisting of post-petition interest,
fees, costs or other charges to the extent of the value of Buyer’s lien,
encumbrance, pledge or other claims on the assets that are the subject of this
Agreement or the Repurchase Agreement, without regard to the existence of a
lien, encumbrance, pledge or other claims of Pledgor applicable to the
obligations of the other parties to the Repurchase Documents.

(f) Pledgor shall not seek in any Act of Insolvency of Pledgor or the Servicer,
to be treated as part of the same class of creditors as Buyer and shall not
oppose any pleading or motion by Buyer advocating that Buyer and Pledgor and the
Servicer should be treated as separate classes of creditors. Pledgor
acknowledges and agrees that its rights with respect to the Collateral are and
shall continue to be at all times junior and subordinate to the rights of Buyer
under this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Pledgor represents and warrants to Buyer as of the date hereof and as of each
Ginnie Mae Acquisition Date that:

Section 4.01 Pledgor Existence. Pledgor has been duly organized and is validly
existing as a limited liability company in good standing under the laws of the
State of Delaware.

Section 4.02 Licenses. Pledgor is duly licensed or is otherwise qualified in
each jurisdiction in which it transacts business for the business which it
conducts and is not in default of any applicable federal, state or local laws,
rules and regulations unless, in either instance, the failure to take such
action is not reasonably likely (either individually or in the aggregate) to
cause a Material Adverse Effect and is not in default of such state’s applicable
laws, rules and regulations. Pledgor has the requisite power and authority and
legal right to own, sell and grant a

 

-16-



--------------------------------------------------------------------------------

lien on all of its right, title and interest in and to the Collateral. Pledgor
has the requisite power and authority and legal right to execute and deliver,
engage in the transactions contemplated by, and perform and observe the terms
and conditions of, this Agreement and each Repurchase Document to which it is a
party.

Section 4.03 Power. Pledgor has all requisite corporate or other power, and has
all governmental licenses, authorizations, consents and approvals necessary to
own its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect.

Section 4.04 Due Authorization. Pledgor has all necessary corporate or other
power, authority and legal right to execute, deliver and perform its obligations
under each of the Repurchase Documents, as applicable. This Agreement, and the
Repurchase Documents to which it is a party have been duly authorized, executed
and delivered by Pledgor, all requisite or other corporate action having been
taken, and each is valid, binding and enforceable against Pledgor in accordance
with its terms except as such enforcement may be affected by bankruptcy, by
other insolvency laws, or by general principles of equity.

Section 4.05 Financial Statements.

(a) Reserved.

(b) Pledgor has heretofore furnished to Buyer a copy of (a) its balance sheet
for the fiscal year of Pledgor ended December 31, 2014 and the related
statements of income for Pledgor for such fiscal year, with the opinion thereon
of Deloitte & Touche LLP and (b) its balance sheet for the quarterly fiscal
period of Pledgor ended December 31, 2014 and the related statements of income
for Pledgor for such quarterly fiscal period. All such financial statements are
complete and correct and fairly present, in all material respects, the financial
condition of Pledgor and the results of its operations as at such dates and for
such fiscal periods, all in accordance with GAAP applied on a consistent basis.
Since December 31, 2014, there has been no material adverse change in the
consolidated business, operations or financial condition of Pledgor from that
set forth in said financial statements nor is Pledgor aware of any state of
facts which (with notice or the lapse of time) would or could result in any such
material adverse change. Pledgor has, on the Financial Statement Date no
liabilities, direct or indirect, fixed or contingent, matured or unmatured,
known or unknown, or liabilities for taxes, long-term leases or unusual forward
or long-term commitments not disclosed by, or reserved against in, said balance
sheet and related statements, and at the present time there are no material
unrealized or anticipated losses from any loans, advances or other commitments
of Pledgor except as heretofore disclosed to Buyer in writing.

Section 4.06 No Trigger Event. There exists no Trigger Event under Section 6.01
hereof, under any mortgage, borrowing agreement or other instrument or agreement
pertaining to indebtedness for borrowed money or to the repurchase of mortgage
loans or securities.

Section 4.07 Solvency. Pledgor is solvent and will not be rendered insolvent by
the acquisition of the Portfolio Excess Spread or by this Agreement and, after
giving effect to such acquisition and this Agreement, will not be left with an
unreasonably small amount of

 

-17-



--------------------------------------------------------------------------------

capital with which to engage in its business. Pledgor does not intend to incur,
nor does it believe that it has incurred, debts beyond its ability to pay such
debts as they mature and is not contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of
such entity or any of its assets. Pledgor is not pledging any Collateral with
any intent to hinder, delay or defraud any of its creditors.

Section 4.08 No Conflicts. The execution, delivery and performance by Pledgor of
this Agreement, and the Repurchase Documents to which it is a party do not
conflict with any term or provision of the organizational documents of Pledgor
or any law, rule, regulation, order, judgment, writ, injunction or decree
applicable to Pledgor of any court, regulatory body, administrative agency or
governmental body having jurisdiction over Pledgor, which conflict would have a
Material Adverse Effect, and will not result in any violation of any such
mortgage, instrument, agreement, obligation to which Pledgor is a party.

Section 4.09 True and Complete Disclosure. All information, reports, exhibits,
schedules, financial statements or certificates of Pledgor or any Affiliate
thereof or any of their officers furnished or to be furnished to Buyer in
connection with the initial or any ongoing due diligence of Pledgor or any
Affiliate or officer thereof, negotiation, preparation, or delivery of the
Repurchase Documents to which it is a party are true and complete in all
material respects and do not omit to disclose any material facts necessary to
make the statements herein or therein, in light of the circumstances in which
they are made, not misleading. All financial statements have been prepared in
accordance with GAAP (other than monthly financial statements solely with
respect to footnotes, year-end adjustments and cash flow statements).

Section 4.10 Approvals. No consent, approval, authorization or order of,
registration or filing with, or notice to any governmental authority or court is
required under applicable law in connection with the execution, delivery and
performance by Pledgor of this Agreement, and the Repurchase Documents to which
it is a party.

Section 4.11 Litigation. There is no action, proceeding or investigation pending
with respect to which Pledgor has received service of process or, to the best of
Pledgor’s knowledge threatened against it before any court, administrative
agency or other tribunal (A) asserting the invalidity of this Agreement, or any
Repurchase Document to which it is a party, (B) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement, or any
Repurchase Document to which it is a party, (C) makes a claim individually in an
amount greater than $10,000,000, (D) which requires filing with the Securities
and Exchange Commission in accordance with the 1934 Act or any rules thereunder
or (E) which might materially and adversely affect the performance by it of its
obligations under, or the validity or enforceability of, this Agreement, or any
Repurchase Document to which it is a party.

Section 4.12 Material Adverse Change. There has been no material adverse change
in the business, operations, financial condition, properties or prospects of
Pledgor, or its Affiliates since the date set forth in the most recent financial
statements supplied to Buyer.

Section 4.13 Ownership. (a) Pledgor has good title to all of the Collateral,
free and clear of all mortgages, security interests, restrictions, Liens and
encumbrances of any kind

 

-18-



--------------------------------------------------------------------------------

other than the Liens created hereby and the Liens created pursuant to the
Repurchase Agreement and the Liens created pursuant to the Subordinated Loan
Agreement; provided that, for the avoidance of doubt, the Pledgor has purchased
the Collateral subject hereto from the Servicer, subject and subordinate to, the
Lien of the Buyer originally created under the Repurchase Agreement, and further
perfected hereby.

(b) Each item of Collateral was acquired by Pledgor in the ordinary course of
its business, in good faith, for value and without notice of any defense against
or claim to it on the part of any Person other than the Buyer.

(c) Except as set forth herein, there are no agreements or understandings
between Pledgor and any other party which would modify, release, terminate or
delay the attachment of the security interests granted to Buyer under this
Agreement.

(d) The provisions of this Agreement are effective to create in favor of Buyer a
valid security interest in all right, title and interest of Pledgor in, to and
under the Collateral.

(e) Upon the filing of financing statements on Form UCC-1 naming Buyer as
“Secured Party” and Pledgor as “Debtor”, and describing the Collateral, in the
recording offices of the Secretary of State of Delaware the security interests
granted hereunder in the Collateral will constitute fully perfected first
priority security interests under the Uniform Commercial Code in all right,
title and interest of Pledgor in, to and under such Collateral which can be
perfected by filing under the Uniform Commercial Code.

Section 4.14 Taxes. Pledgor and its Subsidiaries have timely filed all tax
returns that are required to be filed by them and have paid all taxes, except
for any such taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided. The charges, accruals and reserves on the books of
Pledgor and its Subsidiaries in respect of taxes and other governmental charges
are, in the opinion of Pledgor, adequate.

Section 4.15 Investment Company. Neither Pledgor nor any of its Subsidiaries is
an “investment company”, or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended; provided,
however, that any entity that is under the management of PNMAC Capital
Management LLC in its capacity as an “investment adviser” within the meaning of
the Investment Advisers Act of 1940 and is otherwise not directly or indirectly
owned or controlled by Pledgor shall not be deemed a “Subsidiary” for the
purposes of this Section 4.15.

Section 4.16 Chief Executive Office; Jurisdiction of Organization. On the date
hereof, Pledgor’s chief executive office, is, and has been, located at 6101
Condor Drive, Moorpark, CA 93021. On the Amendment Date, Pledgor’s jurisdiction
of organization is the State of Delaware. Pledgor shall provide Buyer with
thirty days advance notice of any change in Pledgor’s principal office or place
of business or jurisdiction. Pledgor has no trade name. During the preceding
five years, Pledgor has not been known by or done business under any other name,
corporate or fictitious, and has not filed or had filed against it any
bankruptcy receivership or similar petitions nor has it made any assignments for
the benefit of creditors.

 

-19-



--------------------------------------------------------------------------------

Section 4.17 Location of Books and Records. The location where Pledgor keeps its
books and records, including all computer tapes and records relating to the
Collateral is its chief executive office.

Section 4.18 Adjusted Tangible Net Worth. On the Amendment Date, Pledgor’s
Adjusted Tangible Net Worth is not less than $250,000,000.

Section 4.19 ERISA. Each Plan to which Pledgor or its Subsidiaries make direct
contributions, and, to the knowledge of Pledgor, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law.

Section 4.20 Agreements. Neither Pledgor nor any Subsidiary of Pledgor is a
party to any agreement, instrument, or indenture or subject to any restriction
materially and adversely affecting its business, operations, assets or financial
condition, except as disclosed in the financial statements described in
Section 4.05 hereof. Neither Pledgor nor any Subsidiary of Pledgor is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement, instrument, or indenture
which default could have a material adverse effect on the business, operations,
properties, or financial condition of Pledgor as a whole. No holder of any
indebtedness of Pledgor or of any of its Subsidiaries has given notice of any
asserted default thereunder.

Section 4.21 Other Indebtedness. All Indebtedness (other than Indebtedness
evidenced by this Agreement) of Pledgor existing on the date hereof is listed on
Exhibit B hereto (the “Existing Indebtedness”).

Section 4.22 No Reliance. Pledgor has made its own independent decisions to
enter into the Repurchase Documents to which it is a party. Pledgor is not
relying upon any advice from Buyer as to any aspect of the Repurchase Documents,
including without limitation, the legal, accounting or tax treatment of such
Repurchase Documents.

Section 4.23 Plan Assets. Pledgor is not an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code, and the Collateral are not “plan assets” within the meaning of 29 CFR
§2510.3 101 as amended by Section 3(42) of ERISA, in Pledgor’s hands, and
transactions by or with Pledgor are not subject to any state or local statute
regulating investments or fiduciary obligations with respect to governmental
plans within the meaning of Section 3(32) of ERISA.

Section 4.24 No Prohibited Persons. Neither Pledgor nor any of its Affiliates,
officers, directors, partners or members, is an entity or person (or to the
Pledgor’s knowledge, owned or controlled by an entity or person): (i) that is
listed in the Annex to, or is otherwise subject to the provisions of Executive
Order 13224 issued on September 24, 2001 (“EO13224”); (ii) whose name appears on
the United States Treasury Department’s Office of Foreign Assets Control
(“OFAC”) most current list of “Specifically Designated National and Blocked
Persons” (which list may be published from time to time in various mediums
including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit

 

-20-



--------------------------------------------------------------------------------

or supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

ARTICLE V

COVENANTS

Pledgor covenants and agrees that until the payment and satisfaction in full of
all Obligations, whether now existing or arising hereafter, shall have occurred
and termination of the Repurchase Agreement:

Section 5.01 Financial Covenants. Pledgor shall at all times comply with the
following financial covenants and/or financial ratios:

(a) Adjusted Tangible Net Worth. Pledgor shall maintain an Adjusted Tangible Net
Worth of at least $250,000,000.

(b) Indebtedness to Adjusted Tangible Net Worth Ratio. Pledgor’s ratio of
Indebtedness to Adjusted Tangible Net Worth shall not exceed 5:1.

(c) Maintenance of Liquidity. Pledgor shall, as of the end of each calendar
month, have cash and Cash Equivalents other than Restricted Cash in amounts not
less than $10,000,000.

Section 5.02 Litigation. Pledgor will promptly, and in any event within ten
(10) days after service of process on any of the following, give to Buyer notice
of all litigation, actions, suits, arbitrations, investigations (including,
without limitation, any of the foregoing which are threatened or pending) or
other legal or arbitrable proceedings affecting Pledgor or any of its
Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Repurchase Documents or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim
individually or in the aggregate in an amount greater than $10,000,000, or
(iii) which, individually or in the aggregate, if adversely determined, could be
reasonably likely to have a Material Adverse Effect. Pledgor will promptly
provide notice of any judgment, which with the passage of time, could cause a
Trigger Event hereunder.

Section 5.03 Prohibition of Fundamental Changes. Pledgor shall not enter into
any transaction of merger or consolidation or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation, winding up or dissolution) or
sell all or substantially all of its assets; provided, that Pledgor may merge or
consolidate with (a) any wholly owned subsidiary of Pledgor, or (b) any other
Person if Pledgor is the surviving entity; and provided further, that if after
giving effect thereto, no Trigger Event would exist hereunder.

Section 5.04 Insurance. Pledgor shall continue to maintain, for Pledgor and its
Subsidiaries, Fidelity Insurance in an aggregate amount at least equal to
$300,000. Pledgor shall maintain, for Pledgor and its Subsidiaries, Fidelity
Insurance in respect of its officers, employees and agents, with respect to any
claims made in connection with all or any portion of the Assets. Pledgor shall
notify Buyer of any material change in the terms of any such Fidelity Insurance.

 

-21-



--------------------------------------------------------------------------------

Section 5.05 No Adverse Claims. Pledgor warrants and will defend, and shall
cause Servicer to defend, the right, title and interest of Buyer in and to all
Collateral against all adverse claims and demands.

Section 5.06 Assignment. Except as permitted herein, neither Pledgor nor
Servicer shall sell, assign, transfer or otherwise dispose of, or grant any
option with respect to, or pledge, hypothecate or grant a security interest in
or lien on or otherwise encumber (except as permitted by the Repurchase
Documents), any of the Collateral or any interest therein, provided that this
Section 5.06 shall not prevent any transfer of Collateral in accordance with the
Repurchase Documents.

Section 5.07 Security Interest. Pledgor shall do all things necessary to
preserve the Collateral so that they remain subject to a first priority
perfected security interest hereunder. Without limiting the foregoing, Pledgor
will comply with all rules, regulations and other laws of any Governmental
Authority and cause the Collateral to comply with all applicable rules,
regulations and other laws.

Section 5.08 Records. (a) Pledgor shall collect and maintain or cause to be
collected and maintained all Records relating to the Collateral in accordance
with industry custom and practice for assets similar to the Collateral and all
such Records shall be in Pledgor’s possession unless Buyer otherwise approves.
Pledgor will not allow any such papers, records or files that are an original or
an only copy to leave Pledgor’s possession. Pledgor or Servicer will maintain
all such Records in good and complete condition in accordance with industry
practices for assets similar to the Collateral and preserve them against loss.

(b) For so long as Buyer has an interest in or lien on any Collateral, Pledgor
will hold or cause to be held all related Records in trust for Buyer. Pledgor
shall notify, or cause to be notified, every other party holding any such
Records of the interests and liens in favor of Buyer granted hereby.

(c) Upon reasonable advance notice from Buyer, Pledgor shall (x) make any and
all such Records available to Buyer to examine any such Records, either by its
own officers or employees, or by agents or contractors, or both, and make copies
of all or any portion thereof, and (y) permit Buyer or its authorized agents to
discuss the affairs, finances and accounts of Pledgor with its chief operating
officer and chief financial officer and to discuss the affairs, finances and
accounts of Pledgor with its independent certified public accountants.

Section 5.09 Books. Pledgor shall keep or cause to be kept in reasonable detail
books and records of account of its assets and business and shall clearly
reflect therein the pledge of Collateral to Buyer.

Section 5.10 Approvals. Pledgor shall maintain all licenses, permits or other
approvals necessary for Pledgor to conduct its business and to perform its
obligations under the Repurchase Documents, and Pledgor shall conduct its
business strictly in accordance with applicable law.

 

-22-



--------------------------------------------------------------------------------

Section 5.11 Material Change in Business. Pledgor shall not make any material
change in the nature of its business as carried on at the date hereof.

Section 5.12 Reserved.

Section 5.13 Applicable Law. Pledgor shall comply with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority.

Section 5.14 Existence. Pledgor shall preserve and maintain its legal existence
and all of its material rights, privileges, material licenses and franchises.

Section 5.15 Chief Executive Office; Jurisdiction of Organization. Pledgor shall
not move its chief executive office from the address referred to in Section 4.16
or change its jurisdiction of organization from the jurisdiction referred to in
Section 4.16 unless it shall have provided Buyer thirty (30) days’ prior written
notice of such change.

Section 5.16 Taxes. Pledgor shall timely file all tax returns that are required
to be filed by it and shall timely pay and discharge all taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or on
any of its property prior to the date on which penalties attach thereto, except
for any such tax, assessment, charge or levy the payment of which is being
contested in good faith and by proper proceedings and against which adequate
reserves are being maintained.

Section 5.17 Transactions with Affiliates. Except as contemplated by the
Repurchase Documents, Pledgor will not enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of property or the
rendering of any service, with any Affiliate unless such transaction (a) does
not result in a Potential Trigger Event hereunder, (b) is in the ordinary course
of Pledgor’s business and (c) is upon fair and reasonable terms no less
favorable to Pledgor than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate, or make a payment that is
not otherwise permitted by this Section 5.17 to any Affiliate.

Section 5.18 Guarantees. Except as contemplated by this Agreement, Pledgor shall
not create, incur, assume or suffer to exist any Guarantees, except (i) to the
extent reflected in Pledgor’s financial statements or notes thereto and (ii) to
the extent the aggregate Guarantees of Pledgor do not exceed $250,000.

Section 5.19 Indebtedness. Pledgor shall not incur any additional material
Indebtedness (other than (i) the Existing Indebtedness specified on Exhibit B
hereto; (ii) Indebtedness incurred in connection with an intercompany lending
agreement; (iii) Indebtedness incurred in connection with new or existing
secured lending facilities and (iv) usual and customary accounts payable for a
mortgage company), without the prior written consent of Buyer.

Section 5.20 True and Correct Information. All information, reports, exhibits,
schedules, financial statements or certificates of Pledgor, any Affiliate
thereof or any of their officers furnished to Buyer hereunder and during Buyer’s
diligence of Pledgor are and will be true and complete in all material respects
and do not omit to disclose any material facts necessary

 

-23-



--------------------------------------------------------------------------------

to make the statements herein or therein, in light of the circumstances in which
they are made, not misleading. All required financial statements, information
and reports delivered by Pledgor to Buyer pursuant to this Agreement shall be
prepared in accordance with U.S. GAAP, or, if applicable, to SEC filings, the
appropriate SEC accounting regulations.

Section 5.21 Portfolio Excess Spread Not To Be Evidenced by Promissory Notes.
Pledgor shall not take any action, or permit any other Person to take any
action, to cause any of the Portfolio Excess Spread to be evidenced by any
“instrument” (as such term is defined in the Uniform Commercial Code), except in
connection with the enforcement or collection of the Portfolio Excess Spread;
provided that each Participation Certificate pledged hereunder shall be a
security (as such term is defined in the Uniform Commercial Code).

Section 5.22 No Pledge; Other Liens; Creditors. Pledgor shall not (other than
with respect to the Liens created pursuant to the Subordinated Loan Agreement)
(a) pledge, grant a security interest or assign any existing or future rights to
the Collateral, or pledge or grant to any other Person any security interest in
any Assets or Servicing Contracts; or (b) pledge, transfer or convey any
security interest or suffer to exist, any Lien on any interest of any kind
(whether in whole or in part) in any Portfolio Excess Spread or Servicing
Contract, unless such parties enter into an intercreditor agreement with the
recipient of such security interest or Lien, in form and substance acceptable to
the Buyer.

Section 5.23 Plan Assets. Pledgor shall not be an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code and Pledgor shall not use “plan assets” within
the meaning of 29 CFR §2510.3 101, as amended by Section 3(42) of ERISA to
engage in this Agreement.

Section 5.24 Sharing of Information. Pledgor shall allow Buyer to exchange
information related to Pledgor and the Collateral hereunder with third party
lenders and Pledgor shall permit each third party lender to share such
information with Buyer.

Section 5.25 No Modification of the Master Spread Acquisition Agreement;
Intended Third Party Beneficiary. Pledgor shall not consent, with respect to the
Master Spread Acquisition Agreement related to any Collateral, to (i) the
modification, amendment or termination of such Master Spread Acquisition
Agreement, (ii) the waiver of any provision of such Master Spread Acquisition
Agreement or (iii) the resignation of Servicer as servicer, or the assignment,
transfer, or material delegation of any of its rights or obligations, under
Master Spread Acquisition Agreement, without the prior written consent of Buyer
exercised in Buyer’s sole discretion. Notwithstanding anything to the contrary
set forth in the Master Spread Acquisition Agreement, the Buyer is hereby
appointed and is an intended third party beneficiary thereof, with full
enforcement rights as if a party thereto.

Section 5.26 Reporting Requirements. (a) Pledgor shall furnish to Buyer
(i) promptly, copies of any material and adverse notices (including, without
limitation, notices of defaults, breaches, potential defaults or potential
breaches) and any material financial information that is not otherwise required
to be provided by Pledgor hereunder which is given to Pledgor’s lenders,
(ii) immediately, notice of the occurrence of (1) any Trigger Event hereunder;
(2) any default or material breach under any Servicing Contract or the Master
Spread Acquisition

 

-24-



--------------------------------------------------------------------------------

Agreement; (3) any default or breach by Pledgor of any obligation under this
Agreement or any material contract or agreement of Pledgor or (4) the occurrence
of any event or circumstance that such party reasonably expects has resulted in,
or will, with the passage of time, result in, a Material Adverse Effect or a
Trigger Event and (iii) the following:

(1) as soon as available, and in any event within thirty (30) days of receipt,
copies of relevant portions of all final written Agency, FHA, Governmental
Authority and investor audits, examinations, evaluations, monitoring reviews and
reports of its operations (including those prepared on a contract basis) which
provide for or relate to (i) material corrective action required, (ii) material
sanctions proposed, imposed or required, including without limitation notices of
defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non-renewal, or (iii) “report cards,” “grades” or
other classifications of the quality of Pledgor’s operations;

(2) such other information regarding the financial condition, operations, or
business of Pledgor as Buyer may reasonably request;

(3) as soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of Pledgor has knowledge of the occurrence of any
ERISA Event of Termination, stating the particulars of such ERISA Event of
Termination in reasonable detail;

(4) As soon as reasonably possible, and in any event within five (5) Business
Days of knowledge thereof, notice of any of the following events:

a. change in the insurance coverage required of Pledgor, with a copy of evidence
of same attached;

b. any material dispute, litigation, investigation, proceeding or suspension
between Pledgor, on the one hand, and any Governmental Authority or any Person;

c. any material change in accounting policies or financial reporting practices
of Pledgor;

d. any material issues raised upon examination of Pledgor or Pledgor’s
facilities by any Governmental Authority;

e. any material change in the Indebtedness of Pledgor, including, without
limitation, any default, renewal, non-renewal, termination, increase in
available amount or decrease in available amount related thereto;

f. any default relating to any Assets, or promptly upon receipt of notice or
knowledge of any lien or security interest (other than security interests
created hereby or by the other Repurchase Documents) on, or claim asserted
against, any of the Collateral;

 

-25-



--------------------------------------------------------------------------------

g. the transfer, expiration without renewal, termination or other loss of all or
any part of any Servicing Contract, or the right of Servicer to service Mortgage
Loans thereunder (or the termination or replacement of Servicer thereunder), the
reason for such transfer, loss, termination or replacement, if known to Pledgor,
and the effects that such transfer, loss, termination or replacement will have
(or will likely have) on the prospects for full and timely collection of all
amounts owing to Pledgor under or in respect of the income relating to the
Portfolio Excess Spread under that Servicing Contract;

h. any other event, circumstance or condition that has resulted, or has a
possibility of resulting, in a Material Adverse Effect with respect to Pledgor;
and

i. the occurrence of any material employment dispute and a description of the
strategy for resolving it that has the possibility of resulting in a Material
Adverse Effect.

(b) Quality Control Reports. Pledgor shall furnish to Buyer periodic internal
quality control reports and internal audit reports as they are distributed to
the board of directors of Pledgor.

(c) Other. Pledgor shall deliver to Buyer any other reports or information
reasonably requested by Buyer or as otherwise required pursuant to this
Agreement.

ARTICLE VI

TRIGGER EVENTS /RIGHTS AND REMEDIES OF BUYER UPON TRIGGER EVENT

OR EVENT OF DEFAULT

Section 6.01 Trigger Events. Each of the following events or circumstances shall
constitute a “Trigger Event”:

(a) Cross Default. Pledgor or Affiliates thereof or Pledge Guarantor shall be in
default under (A) any Repurchase Document; (B) any Indebtedness, in the
aggregate, in excess of (x) $1,500,000 of Pledgor or any Affiliate thereof or
(y) $1,000,000 of Pledge Guarantor, which default (1) involves the failure to
pay a matured obligation, or (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary with respect to such
Indebtedness, or (C) any other contract or contracts, in the aggregate in excess
of (x) $1,500,000 to which Pledgor or any Affiliate thereof is a party or
(y) $1,000,000 to which Pledge Guarantor is a party, which default (1) involves
the failure to pay a matured obligation, or (2) permits the acceleration of the
maturity of obligations by any other party to or beneficiary of such contract.

 

-26-



--------------------------------------------------------------------------------

(b) Assignment. Assignment or attempted assignment by Pledgor of this Agreement
or any rights hereunder without first obtaining the specific written consent of
Buyer, or the granting by Pledgor of any security interest, lien or other
encumbrances on any Collateral to any person other than Buyer, except for the
second priority Lien of the Subordinated Lender.

(c) Insolvency. An Act of Insolvency shall have occurred with respect to Pledgor
or any Affiliate thereof or Pledge Guarantor.

(d) Material Adverse Change. Any material adverse change in the Property,
business, financial condition or operations of Pledgor or any of their
Affiliates or the Pledge Guarantor shall occur, in each case as determined by
Buyer in its sole good faith discretion, or any other condition shall exist
which, in Buyer’s sole good faith discretion, constitutes a material impairment
of Pledgor’s ability to perform its obligations under this Agreement or any
other Repurchase Document or Pledge Guarantor’s ability to perform its
obligations under the Pledge Guaranty Agreement, as applicable.

(e) Breach of Material Representation or Covenant or Obligation. A breach by
Pledgor of any of the representations, warranties or covenants or obligations
set forth in Sections 4.01, 4.07, 4.12, 4.18, 4.21, 5.01, 5.03, 5.14, 5.18,
5.19, 5.22 or 5.23 of this Agreement.

(f) Breach of Other Representation or Covenant. A material breach by Pledgor of
any other material representation, warranty or covenant set forth in this
Agreement (and not otherwise specified in Section 6.01(e) above), if such breach
is not cured within five (5) Business Days.

(g) Change in Control. The occurrence of a Change in Control with respect to
Pledgor or a Change in Control (as defined in the Subordinated Loan Agreement)
with respect to Pledge Guarantor.

(h) Judgment. A final judgment or judgments for the payment of money in excess
of $10,000,000 shall be rendered against Pledgor or any of their Affiliates or
Pledge Guarantor by one or more courts, administrative tribunals or other bodies
having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within thirty (30) days from the date
of entry thereof.

(i) Government Action. Any Governmental Authority or any person, agency or
entity acting or purporting to act under governmental authority shall have taken
any action to condemn, seize or appropriate, or to assume custody or control of,
all or any substantial part of the Property of Pledgor or any Affiliate thereof
or Pledge Guarantor, or shall have taken any action to displace the management
of Pledgor or any Affiliate thereof or Pledge Guarantor or to curtail its
authority in the conduct of the business of Pledgor or any Affiliate thereof or
Pledge Guarantor, or takes any action in the nature of enforcement to remove,
limit or restrict the approval of Pledgor or Affiliate or Pledge Guarantor as an
issuer, buyer or a seller/servicer of Mortgage Loans or securities backed
thereby, and such action provided for in this subparagraph (i) shall not have
been discontinued or stayed within thirty (30) days.

 

-27-



--------------------------------------------------------------------------------

(j) Inability to Perform. A Responsible Officer of (i) Pledgor shall admit its
inability to, or its intention not to, perform any of their respective
obligations under the applicable Repurchase Documents or (ii) Pledge Guarantor
shall admit its inability to, or its intention not to, perform any of their
respective obligations under the Pledge Guaranty Agreement.

(k) Security Interest. This Agreement shall for any reason cease to create a
valid security interest in any material portion of the Collateral purported to
be covered hereby.

(l) Financial Statements. Pledgor’s or Pledge Guarantor’s audited annual
financial statements or the notes thereto or other opinions or conclusions
stated therein shall be qualified or limited by reference to the status of
Pledgor or Pledge Guarantor as a “going concern” or a reference of similar
import.

(m) Termination of Mortgage Loan Repurchase Agreements. All Mortgage Loan
Repurchase Agreements shall have been terminated, or shall have terminated by
their terms, in either case, regardless of reason or circumstance.

Section 6.02 No Waiver. A Trigger Event shall be deemed to be continuing unless
expressly waived by Buyer in writing.

Section 6.03 Liquidation of Collateral. Pledgor hereby authorizes Buyer to
liquidate the Collateral should an Event of Default occur and apply the Proceeds
of such liquidation to the Obligations existing under the Repurchase Agreement.
Pledgor hereby acknowledges and agrees that on the occurrence of an Event of
Default under the Repurchase Agreement, Buyer shall have the right to liquidate
the Portfolio Excess Spread, the Servicing Rights and any other Assets
constituting Collateral as provided under the Repurchase Agreement. In the event
that there are any excess Proceeds remaining after such application, such
Proceeds will be then remitted pursuant to the Repurchase Agreement.

ARTICLE VII

ENTIRE AGREEMENT; AMENDMENTS

AND WAIVERS; SEPARATE ACTIONS BY BUYER

Section 7.01 Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto) and the related Repurchase Documents constitute the entire
agreement of the parties hereto and supersedes any and all prior or
contemporaneous agreements, written or oral, as to the matters contained herein,
and no modification or waiver of any provision hereof or of the Repurchase
Documents, nor consent to the departure by Pledgor therefrom, shall be effective
unless the same is in writing, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which it is
given.

Section 7.02 Waivers, Separate Actions by Buyer. Any amendment or waiver
effected in accordance with this Article VII shall be binding upon Buyer and
Pledgor; and Buyer’s failure to insist upon the strict performance of any term,
condition or other provision of this Agreement, or any of the Repurchase
Documents, or to exercise any right or remedy hereunder or thereunder, shall not
constitute a waiver by Buyer of any such term, condition or

 

-28-



--------------------------------------------------------------------------------

other provision or Trigger Event, Potential Trigger Event or Event of Default in
connection therewith, nor shall a single or partial exercise of any such right
or remedy preclude any other or future exercise, or the exercise of any other
right or remedy; and any waiver of any such term, condition or other provision
or of any such Trigger Event, Potential Trigger Event or Event of Default shall
not affect or alter this Agreement, or any of the Repurchase Documents, and each
and every term, condition and other provision of this Agreement, and the
Repurchase Documents shall, in such event, continue in full force and effect and
shall be operative with respect to any other then existing or subsequent Trigger
Event, Potential Trigger Event or Event of Default in connection therewith. A
Trigger Event or Event of Default hereunder and under any of the Repurchase
Documents shall be deemed to be continuing unless and until waived in writing by
Buyer, as provided in Section 6.02.

ARTICLE VIII

SUCCESSORS AND ASSIGNS

Section 8.01 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Pledgor shall not have the right to assign all or any part of
this Agreement or any interest herein without the prior written consent of
Buyer.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Survival. This Agreement and the other Repurchase Documents and all
covenants, agreements, representations and warranties herein and therein and in
the certificates delivered pursuant hereto and thereto, shall survive the
entering by Buyer into any Transaction and the execution and delivery to Buyer
of this Agreement and the Repurchase Documents and shall continue in full force
and effect so long as the Obligations are outstanding and unpaid and the
Repurchase Documents have not been terminated.

Section 9.02 Indemnification. Pledgor shall, and hereby agrees to, indemnify,
defend and hold harmless Buyer, any Affiliate of Buyer and their respective
directors, officers, agents, employees and counsel from and against any and all
losses, claims, damages, liabilities, deficiencies, judgments or expenses
incurred by any of them as a consequence of, or arising out of or by reason of
any litigation, investigations, claims or proceedings which arise out of or are
in any way related to the enforcement of this Agreement or Pledgor’s gross
negligence or willful misconduct in connection with, (i) this Agreement or any
other Repurchase Document or any Servicing Contract, or the transactions
contemplated hereby or thereby, (ii) Pledgor’s practices or procedures; and
(iii) any Trigger Event, Potential Trigger Event, or any other breach by Pledgor
of any of the provisions of this Agreement or any other Repurchase Document,
including, without limitation, amounts paid in settlement, court costs and
reasonable fees and disbursements of counsel incurred in connection with any
such litigation, investigation, claim or proceeding or any advice rendered in
connection with any of the foregoing. In addition to the foregoing, the Pledgor
shall also indemnify and hold harmless Buyer, any Affiliate of Buyer and their

 

-29-



--------------------------------------------------------------------------------

respective directors, officers, agents, employees and counsel from and against
any and all losses, claims, damages, liabilities, deficiencies, judgments or
expenses incurred by any of them as a consequence of, or any claims arising from
or relating to the Portfolio Excess Spread or the Master Spread Acquisition
Agreement.

Section 9.03 Nonliability of Buyer. The parties hereto agree that,
notwithstanding any affiliation that may exist between Pledgor and Buyer, the
relationship between Pledgor and Buyer shall be solely that of a Pledgor and a
lender. Buyer shall not have any fiduciary responsibilities to Pledgor. Pledgor
(i) agrees that Buyer shall not have any liability to Pledgor (whether sounding
in tort, contract or otherwise) for losses suffered by Pledgor in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by this agreement, the other loan documents or
any other agreement entered into in connection herewith or any act, omission or
event occurring in connection therewith, unless it is determined by a judgment
of a court that is binding on Buyer (which judgment shall be final and not
subject to review on appeal), that such losses were the result of acts or
omissions on the part of Buyer constituting gross negligence or willful
misconduct and (ii) waives, releases and agrees not to sue upon any claim
against Buyer (whether sounding in tort, contract or otherwise), except a claim
based upon gross negligence or willful misconduct. Whether or not such damages
are related to a claim that is subject to such waiver and whether or not such
waiver is effective, Buyer shall not have any liability with respect to, and
Pledgor hereby waives, releases and agrees not to sue upon any claim for, any
special, indirect, consequential or punitive damages suffered by Pledgor in
connection with, arising out of, or in any way related to the transactions
contemplated or the relationship established by this Agreement, the other loan
documents or any other agreement entered into in connection herewith or
therewith or any act, omission or event occurring in connection herewith or
therewith, unless it is determined by a judgment of a court that is binding on
Buyer (which judgment shall be final and not subject to review on appeal), that
such damages were the result of acts or omissions on the part of Buyer, as
applicable, constituting willful misconduct or gross negligence.

Section 9.04 Governing Law; Jurisdiction, Waiver of Jury Trial: Waiver of
Damages. (a) This Agreement shall be binding and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Pledgor
acknowledges that the obligations of Buyer hereunder or otherwise are not the
subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Buyer. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

(b) PLEDGOR HEREBY WAIVES TRIAL BY JURY. PLEDGOR HEREBY IRREVOCABLY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT
OF OR RELATING TO THE REPURCHASE DOCUMENTS IN ANY ACTION OR PROCEEDING. PLEDGOR
HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO, EXCLUSIVE PERSONAL
JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY
DISPUTES ARISING OUT OF OR RELATING TO THE REPURCHASE DOCUMENTS.

 

-30-



--------------------------------------------------------------------------------

(c) Pledgor further irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to Pledgor at the
address set forth in Section 9.05 hereof.

(d) Nothing herein shall affect the right of Buyer to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against Pledgor in any other jurisdiction.

(e) Pledgor waives the posting of any bond otherwise required of Buyer in
connection with any judicial process or proceeding to enforce any judgment or
other court order entered in favor of Buyer, or to enforce by specific
performance, temporary restraining order or preliminary or permanent injunction
this Agreement or any of the other Repurchase Documents.

Section 9.05 Notices. Any and all notices statements, demands or other
communications hereunder may be given by a party to the other by mail, email,
facsimile, messenger or otherwise to the address specified below, or so sent to
such party at any other place specified in a notice of change of address
hereafter received by the other. All notices, demands and requests hereunder may
be made orally, to be confirmed promptly in writing, or by other communication
as specified in the preceding sentence.

If to Pledgor:

Penny Mac Holdings, LLC

6101 Condor Drive

Moorpark, CA 93021

Attention: Pamela Marsh/Kevin Chamberlain

Phone Number: (805) 330-6059/(818) 224-7055

E-mail: pamela.marsh@pnmac.com; kevin.chamberlain@pnmac.com

with a copy to:

PennyMac Holdings, LLC

6101 Condor Drive

Moorpark, CA 93021

Attention: Jeff Grogin

Phone Number: (818) 224-7050

E-mail: jeff.grogin@pnmac.com

If to Lender:

Credit Suisse First Boston Mortgage Capital LLC

c/o Credit Suisse Securities (USA) LLC

 

-31-



--------------------------------------------------------------------------------

Eleven Madison Avenue, 4th Floor

New York, NY 10010

Attention: Margaret Dellafera

Phone Number: (212) 325-6471

Fax Number: (212) 743-4810

E-mail: margaret.dellafera@credit-suisse.com

Section 9.06 Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement. In case any provision in or obligation under this
Agreement, or any other Repurchase Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 9.07 Section Headings. The Article and Section headings in this
Agreement are inserted for convenience of reference only and shall not in any
way affect the meaning or construction of any provision of this Agreement.

Section 9.08 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

Section 9.09 Periodic Due Diligence Review. Pledgor acknowledges that Buyer has
the right to perform continuing due diligence reviews with respect to Pledgor
and the Collateral, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
Pledgor agrees that upon reasonable (but no less than five (5) Business Days’)
prior notice unless a Trigger Event or an Event of Default shall have occurred,
in which case no notice is required, to Pledgor, Buyer or its authorized
representatives will be permitted during normal business hours, and in a manner
that does not unreasonably interfere with the ordinary conduct of Pledgor’s
business, to examine, inspect, and make copies and extracts of, any and all
documents, records, agreements, instruments or information relating to such
Collateral in the possession or under the control of Pledgor. Pledgor also shall
make available to Buyer a knowledgeable financial or accounting officer for the
purpose of answering questions respecting the Collateral or the Pledgor.

Section 9.10 Hypothecation or Pledge of Collateral. Buyer shall have free and
unrestricted use of all Collateral and nothing in this Agreement shall preclude
Buyer from engaging in repurchase transactions with all or a portion of the
Collateral or otherwise pledging, repledging, transferring, hypothecating, or
rehypothecating all or a portion of the Collateral.

Section 9.11 Non-Confidentiality of Tax Treatment. (a) This Agreement and its
terms, provisions, supplements and amendments, and notices hereunder, are
proprietary to Buyer and Pledgor and shall be held by each party hereto, as
applicable in strict confidence and shall not be disclosed to any third party
without the written consent of Buyer or Pledgor, except for (i) disclosure to
Buyer’s, Pledgor’s direct and indirect Affiliates and Subsidiaries, attorneys

 

-32-



--------------------------------------------------------------------------------

or accountants, but only to the extent such disclosure is necessary and such
parties agree to hold all information in strict confidence, or (ii) disclosure
required by law, rule, regulation or order of a court, other regulatory body or
in connection with enforcement of rights and remedies hereunder. Notwithstanding
the foregoing or anything to the contrary contained herein or in any other
Repurchase Documents, the parties hereto may disclose to any and all Persons,
without limitation of any kind, the federal, state and local tax treatment of
the Transaction, any fact relevant to understanding the federal, state and local
tax treatment of the Transaction, and all materials of any kind (including
opinions or other tax analyses) relating to such federal, state and local tax
treatment and that may be relevant to understanding such tax treatment; provided
that Pledgor may not disclose the name of or identifying information with
respect to Buyer or any pricing terms or other nonpublic business or financial
information (including any sublimits and financial covenants) that is unrelated
to the federal, state and local tax treatment of the Transaction and is not
relevant to understanding the federal, state and local tax treatment of the
Transaction, without the prior written consent of Buyer.

(b) Notwithstanding anything in this Agreement to the contrary, Pledgor shall
comply with all applicable local, state and federal laws, including, without
limitation, all privacy and data protection law, rules and regulations that are
applicable to the Collateral and/or any applicable terms of this Agreement (the
“Confidential Information”). Pledgor understands that the Confidential
Information may contain “nonpublic personal information”, as that term is
defined in Section 509(4) of the Gramm-Leach-Bliley Act (the “Act”), and Pledgor
agrees to maintain such nonpublic personal information that it receives
hereunder in accordance with the Act and other applicable federal and state
privacy laws. Pledgor shall implement such physical and other security measures
as shall be necessary to (a) ensure the security and confidentiality of the
“nonpublic personal information” of the “customers” and “consumers” (as those
terms are defined in the Act) of Buyer or any Affiliate of Buyer which Pledgor
holds, (b) protect against any threats or hazards to the security and integrity
of such nonpublic personal information, and (c) protect against any unauthorized
access to or use of such nonpublic personal information. Pledgor represents and
warrants that it has implemented appropriate measures to meet the objectives of
Section 501(b) of the Act and of the applicable standards adopted pursuant
thereto, as now or hereafter in effect. Upon request, Pledgor will provide
evidence reasonably satisfactory to allow Buyer to confirm that the providing
party has satisfied its obligations as required under this section. Without
limitation, this may include Buyer’s review of audits, summaries of test
results, and other equivalent evaluations of Pledgor. Pledgor shall notify Buyer
immediately following discovery of any breach or compromise of the security,
confidentiality, or integrity of nonpublic personal information of the customers
and consumers of Buyer or any Affiliate of Buyer provided directly to Pledgor by
Buyer or such Affiliate. Pledgor shall provide such notice to Buyer by personal
delivery, by facsimile with confirmation of receipt, or by overnight courier
with confirmation of receipt to the applicable requesting individual.

Section 9.12 Set-off. In addition to any rights and remedies of Buyer hereunder
and by law, Buyer shall have the right, without prior notice to Pledgor, any
such notice being expressly waived by Pledgor to the extent permitted by
applicable law to set-off and appropriate and apply against any Obligation from
Pledgor or any Affiliate thereof to Buyer or any of its Affiliates any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other obligation (including to return funds to Pledgor),
credits, indebtedness or

 

-33-



--------------------------------------------------------------------------------

claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by or due from Buyer
or any Affiliate thereof to or for the credit or the account of Pledgor or any
Affiliate thereof. Buyer agrees promptly to notify Pledgor after any such set
off and application made by Buyer; provided that the failure to give such notice
shall not affect the validity of such set off and application.

Section 9.13 Amendment and Restatement. The terms and provisions of the Existing
Security Agreement are hereby amended and restated in their entirety by the
terms and provisions of this Agreement.

 

-34-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor and Buyer have caused this Second Amended and
Restated Security and Subordination Agreement to be executed and delivered by
their duly authorized officers or trustees as of the date first above written.

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Buyer

By:  

/s/ Adam Loskove

Name:   Adam Loskove Title:   Vice President

PENNYMAC HOLDINGS, LLC, as Pledgor

By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Executive Vice President, Treasurer

 

Signature Page to Second Amended and Restated Security and Subordination
Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

SERVICING CONTRACTS

Ginnie Mae I MBS and Ginnie Mae II MBS, in either case issued by Seller and
guaranteed by Ginnie Mae upon Servicer’s securitization of a pool of Ginnie Mae
eligible mortgage loans insured or guaranteed by the FHA or VA, as applicable.
Servicer’s issuance of the related MBS and its servicing of the underlying
mortgage loans are governed in all respects by Ginnie Mae’s 5500.3 REV-1:
Mortgage-Backed Securities Guide, as the same may be amended from time to time.

 

Schedule 1-1



--------------------------------------------------------------------------------

SCHEDULE 2

RESPONSIBLE OFFICERS – PLEDGOR

PLEDGOR AUTHORIZATIONS

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Pledgor under this Agreement:

Responsible Officers for execution of Repurchase Documents and amendments

 

Name

 

Title

 

Signature

                           

Responsible Officers for execution of day-to-day operational functions

 

Name

 

Title

 

Signature

                           

 

Schedule 2-1



--------------------------------------------------------------------------------

SCHEDULE 3

LIST OF MASTER SPREAD ACQUISITION AGREEMENTS

Amended and Restated Acquisition and MSR Servicing Agreement, dated as of
April 30, 2015, between PennyMac Loan Services, LLC and PennyMac Holdings, LLC,
as amended, restated or modified from time to time and the Participation
Certificate issued thereunder.

 

Schedule 3-1



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF POWER OF ATTORNEY

Reference is made to the Second Amended and Restated Security and Subordination
Agreement, dated as of November 10, 2015 (as amended from time to time, the
“Agreement”) between PENNYMAC HOLDINGS, LLC (the “Pledgor”) and CREDIT SUISSE
FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”).

KNOW ALL MEN BY THESE PRESENTS, Pledgor hereby irrevocably constitutes and
appoints Buyer and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Pledgor and in the name of Pledgor
or in its own name, from time to time in Buyer’s discretion, in accordance with
the terms of the Agreement, for the purpose of carrying out the terms of the
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of the Agreement, and, without limiting the generality of the
foregoing, Pledgor hereby gives Buyer the power and right, on behalf of Pledgor,
without assent by, but with notice to, Pledgor, if permitted under the terms of
the Agreement, to do the following:

(i) in the name of Pledgor or its own name, or otherwise, to take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to (i) all Portfolio
Excess Spread arising under or related to any Servicing Contract; (ii) all
rights to payment of amounts due under the Master Spread Acquisition Agreement
on account of, or related to, the Portfolio Excess Spread; (iii) all Assets
arising under or relating to the Master Spread Acquisition Agreement and all
rights thereunder; (iv) all rights to reimbursement of Assets and/or amounts due
in respect thereof under the related Servicing Contract; (v) the Dedicated
Account; (vi) all records, instruments or other documentation evidencing any of
the foregoing; (vii) all “general intangibles”, “accounts”, “chattel paper”,
“securities accounts”, “investment property”, “deposit accounts” and “money” as
defined in the Uniform Commercial Code relating to or constituting any and all
of the foregoing (including, without limitation, all of Pledgor’s rights, title
and interest in and under the Portfolio Excess Spread and Servicing Contracts);
and (viii) any and all replacements, substitutions, distributions on or proceeds
of any and all of the foregoing (any and all property listed in clauses
(i) through (viii), collectively, the “Collateral”) and to file any claim or to
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by Buyer for the purpose of collecting any and all such
moneys due with respect to any Collateral whenever payable;

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral;

(iii) to the extent permitted under the Master Spread Acquisition Agreement, to
request that Ginnie Mae Servicing Rights and Servicing Rights in respect of
Mortgage Loans owned by any other investor or guarantor be transferred to Buyer
or to another

 

Exhibit A-1-1



--------------------------------------------------------------------------------

servicer approved by Ginnie Mae or such other investor or guarantor (as the case
may be) and perform (without assuming or being deemed to have assumed any of the
obligations of Servicer thereunder) all aspects of each servicing contract for
which the Portfolio Excess Spread is Collateral;

(iv) to request distribution to Buyer of sale proceeds or any applicable
contract termination fees arising from the sale or termination of such Servicing
Rights to the extent of the Portfolio Excess Spread and remaining after
satisfaction of Servicer’s relevant obligations to Ginnie Mae or such other
investor (as the case may be), including costs and expenses related to any such
sale or transfer of such Servicing Rights and other amounts due for unmet
obligations of Servicer to Ginnie Mae or such other investor (as the case may
be) under applicable Ginnie Mae Guides or such other investor’s or guarantor’s
contract;

(v) to deal with third parties, including, without limitation, investors,
guarantors and any and all subservicers and master servicers in respect of any
of the Collateral in the same manner and with the same effect as if done by
Pledgor;

(vi) (A) to direct any party liable for any payment under any Collateral to make
payment of any and all moneys due or to become due thereunder directly to Buyer
or as Buyer shall direct; (B) to ask or demand for, collect, receive payment of
and receipt for, any and all moneys, claims and other amounts due or to become
due at any time in respect of or arising out of any Collateral; (C) to sign and
endorse any invoices, assignments, verifications, notices and other documents in
connection with any of the Collateral; (D) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) to defend any suit, action or
proceeding brought against Pledgor with respect to any Collateral; (F) to
settle, compromise or adjust any suit, action or proceeding described in
clause (E) above and, in connection therewith, to give such discharges or
releases as Buyer may deem appropriate; and (G) generally, to sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though Buyer were the absolute owner
thereof for all purposes, and to do, at Buyer’s option and Pledgor’s expense, at
any time, and from time to time, all acts and things which Buyer deems necessary
to protect, preserve or realize upon the Collateral and Buyer’s Liens thereon
and to effect the intent of the Agreement, all as fully and effectively as
Pledgor might do.

This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as all Obligations have been paid in full and the
Agreement is terminated.

Pledgor also authorizes Buyer, at any time and from time to time, to execute, in
connection with any sale provided for in the Agreement, any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral.

The powers conferred on Buyer are solely to protect Buyer’s interests in the
Collateral and shall not impose any duty upon Buyer to exercise any such powers.
Buyer shall

 

Exhibit A-1-2



--------------------------------------------------------------------------------

be accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither Buyer nor any of its officers, directors,
or employees shall be responsible to Pledgor for any act or failure to act
hereunder, except for Buyer’s own gross negligence or willful misconduct.

Any capitalized term used but not defined herein shall have the meaning assigned
to such term in the Agreement.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, PLEDGOR HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND BUYER ON ITS
OWN BEHALF AND ON BEHALF OF BUYER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE
AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE
PROVISIONS OF THIS INSTRUMENT.

 

Exhibit A-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor has caused this Power of Attorney to be executed and
Pledgor’s seal to be affixed this      day of             , 2015.

 

PENNYMAC HOLDINGS, LLC By:  

 

Name:   Title:  

 

Exhibit A-1-4



--------------------------------------------------------------------------------

STATE OF    )       )    ss.: COUNTY OF    )   

On the      day of             , 2015 before me, a Notary Public in and for said
State, personally appeared                                          , known to
me to be                                           of Pledgor, the institution
that executed the within instrument and also known to me to be the person who
executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

 

 

Notary Public

My Commission expires                                          

 

Exhibit A-1-5



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF POWER OF ATTORNEY

Reference is made to the Second Amended and Restated Security and Subordination
Agreement, dated as of November 10, 2015 (as amended from time to time, the
“Agreement”) between PENNYMAC HOLDINGS, LLC (the “Pledgor”) and CREDIT SUISSE
FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”).

KNOW ALL MEN BY THESE PRESENTS, Pledgor hereby irrevocably constitutes and
appoints Select Portfolio Servicing, Inc. (“SPS”) and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Pledgor and in the name of Pledgor or in its own name, from time to
time in SPS’s discretion, in accordance with the terms of the Agreement, for the
purpose of carrying out the terms of the Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of the Agreement, and,
without limiting the generality of the foregoing, Pledgor hereby gives SPS the
power and right, on behalf of Pledgor, without assent by, but with notice to,
Pledgor, if permitted under the terms of the Agreement, to do the following:

(i) in the name of Pledgor or its own name, or otherwise, to take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to (i) all Portfolio
Excess Spread arising under or related to any Servicing Contract; (ii) all
rights to payment of amounts due under the Master Spread Acquisition Agreement
on account of, or related to, the Portfolio Excess Spread; (iii) all Assets
arising under or relating to the Master Spread Acquisition Agreement and all
rights thereunder; (iv) all rights to reimbursement of Assets and/or amounts due
in respect thereof under the related Servicing Contract; (v) the Dedicated
Account; (vi) all records, instruments or other documentation evidencing any of
the foregoing; (vii) all “general intangibles”, “accounts”, “chattel paper”,
“securities accounts”, “investment property”, “deposit accounts” and “money” as
defined in the Uniform Commercial Code relating to or constituting any and all
of the foregoing (including, without limitation, all of Pledgor’s rights, title
and interest in and under the Portfolio Excess Spread and Servicing Contracts);
and (viii) any and all replacements, substitutions, distributions on or proceeds
of any and all of the foregoing (any and all property listed in clauses
(i) through (viii), collectively, the “Collateral”) and to file any claim or to
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by SPS for the purpose of collecting any and all such moneys
due with respect to any Collateral whenever payable;

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral;

(iii) to the extent permitted under the Master Spread Acquisition Agreement, to
request that Ginnie Mae Servicing Rights and Servicing Rights in respect of
Mortgage Loans owned by any other investor or guarantor be transferred to SPS or
to another

 

Exhibit A-2-1



--------------------------------------------------------------------------------

servicer approved by Ginnie Mae or such other investor or guarantor (as the case
may be) and perform (without assuming or being deemed to have assumed any of the
obligations of Servicer thereunder) all aspects of each servicing contract for
which the Portfolio Excess Spread is Collateral;

(iv) to request distribution to SPS of sale proceeds or any applicable contract
termination fees arising from the sale or termination of such Servicing Rights
to the extent of the Portfolio Excess Spread and remaining after satisfaction of
Servicer’s relevant obligations to Ginnie Mae or such other investor (as the
case may be), including costs and expenses related to any such sale or transfer
of such Servicing Rights and other amounts due for unmet obligations of Servicer
to Ginnie Mae or such other investor (as the case may be) under applicable
Ginnie Mae Guides or such other investor’s or guarantor’s contract;

(v) to deal with third parties, including, without limitation, investors,
guarantors and any and all subservicers and master servicers in respect of any
of the Collateral in the same manner and with the same effect as if done by
Pledgor;

(vi) to direct any party liable for any payment under any Collateral to make
payment of any and all moneys due or to become due thereunder directly to SPS or
as SPS shall direct; (B) to ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral; (C) to sign and
endorse any invoices, assignments, verifications, notices and other documents in
connection with any of the Collateral; (D) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) to defend any suit, action or
proceeding brought against Pledgor with respect to any Collateral; (F) to
settle, compromise or adjust any suit, action or proceeding described in
clause (E) above and, in connection therewith, to give such discharges or
releases as SPS may deem appropriate; and (G) generally, to sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though SPS were the absolute owner thereof
for all purposes, and to do, at SPS’s option and Pledgor’s expense, at any time,
and from time to time, all acts and things which SPS deems necessary to protect,
preserve or realize upon the Collateral and SPS’s Liens thereon and to effect
the intent of the Agreement, all as fully and effectively as Pledgor might do.

This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as all Obligations have been paid in full and the
Agreement is terminated.

Pledgor also authorizes SPS, at any time and from time to time, to execute, in
connection with any sale provided for in the Agreement, any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral.

The powers conferred on SPS are solely to protect SPS’s interests in the
Collateral and shall not impose any duty upon SPS to exercise any such powers.
SPS shall be

 

Exhibit A-2-2



--------------------------------------------------------------------------------

accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither SPS nor any of its officers, directors, or
employees shall be responsible to Pledgor for any act or failure to act
hereunder, except for SPS’s own gross negligence or willful misconduct.

Any capitalized term used but not defined herein shall have the meaning assigned
to such term in the Agreement.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, PLEDGOR HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SPS ON ITS OWN
BEHALF AND ON BEHALF OF SPS’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE
AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE
PROVISIONS OF THIS INSTRUMENT.

 

Exhibit A-2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor has caused this Power of Attorney to be executed and
Pledgor’s seal to be affixed this     day of             , 2015.

 

PENNYMAC HOLDINGS, LLC By:  

 

Name:   Title:  

 

Exhibit A-2-4



--------------------------------------------------------------------------------

STATE OF    )       )    ss.: COUNTY OF    )   

On the      day of             , 2015 before me, a Notary Public in and for said
State, personally appeared                                          , known to
me to be                                           of Pledgor, the institution
that executed the within instrument and also known to me to be the person who
executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

 

 

Notary Public

My Commission expires                                          

 

Exhibit A-2-5



--------------------------------------------------------------------------------

EXHIBIT B

EXISTING INDEBTEDNESS

See Attached.

 

Exhibit B-1